DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/02/2021 have been fully considered but they are not persuasive. Applicant argues that Tian fails to disclose “determining an area of the first image and second image to enable for inter-view prediction, wherein the determination is based on imaging characteristics of the first image capturing device and second image capturing device, and relative locations of the first image capturing device and second image capturing device, and orientation of the first image capturing device and second image capturing device within the multi-camera device.” Examiner respectfully disagrees. Tian, according to paragraph 154, discloses that the prediction of the multi-view cameras of fig. 4 uses sub-pel (i.e. sub-pixel) of the reference frame and the target frame to predict the frame (See also, fig. 22). Therefore, Tian discloses determining an area of the first image and second image to enable for inter-view prediction, wherein the determination is based on imaging characteristics of the first image capturing device and second image capturing device. Applicant also argues that Tian fails to disclose wherein the determination is based on the relative locations of the first image capturing device and second image capturing device, and orientation of the first image capturing device and second image capturing device within the multi-camera device. Examiner respectfully disagrees. Tian discloses “a joint temporal/inter-view processing method for encoding and decoding frames of multi-view videos. Multi-view videos are videos that are acquired of a scene by multiple cameras having different poses. We define a pose camera as both its 3D (x, y, z) position, and its 3D (.theta., .rho., .phi.) orientation. Each pose corresponds to a `view` of the scene” (e.g. .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 43, 45-46, 49-53, 56, and 58-62 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tian et al. (U.S. Patent Publication No. 20120314027) hereinafter referred to as Tian.

Regarding Claim 43, Tian discloses an apparatus comprising:
at least one processor and at least one memory comprising computer program code, which when executed by the at least one processor, causes the apparatus to:
receive image data from a multi-camera device, the multi-camera device comprising at least a first image capturing device and a second image capturing device, wherein the image data comprises a first image captured by the first image capturing device and a second image captured by the second image capturing device (e.g. MCTF 400 receives image data from multiple cameras 1-4 which generates input videos 401-404);
determine an area of the first image and second image to enable for inter-view prediction, wherein the determination is based on imaging characteristics of the first image capturing device and second image capturing device, and relative locations of the first image capturing device and second image capturing device (e.g. DCVP, corresponds to using a frame from a different camera (view) at the same time to predict a current frame, , and orientations of the first image capturing device and second image capturing device within the multi-camera device (e.g. as shown in FIG. 8, some of the cameras 1a and 1b can be at the same locations but with different orientations; paragraph 55); and
enable inter-view prediction for the determined areas of each of the first image and the second image (e.g. DCVP, corresponds to using a frame from a different camera (view) at the same time to predict a current frame, instead of using a frame from a different time of the same (view) camera; paragraph 157).

Regarding Claim 45, Tian discloses the apparatus according to claim 43, wherein the apparatus is further caused to determine at least one area of overlap between the first image and the second image, wherein the determination is based on imaging characteristics of the first image capturing device and the second image capturing device, the relative location of the first image capturing device and second image capturing device (e.g. as shown in FIG. 8, some of the cameras 1a and 1b can be at the same locations but with different orientations; paragraph 55); paragraph 17), and orientations of the first image capturing device and second image capturing device within the multi-camera device (e.g. as shown in FIG. 8, some of the cameras 1a and 1b can be at the same locations but with different orientations; paragraph 55).

Regarding Claim 46, Tian discloses the apparatus according to claim 45, wherein the determined areas for the inter-view prediction for the first image and the second image are at least partly outside of the at least one area of overlap (e.g. it is assumed that there is some amount of view overlap between any pair of cameras; paragraph 55).

the apparatus according to claim 43, wherein the imaging characteristics of the first image capturing device and second image capturing device comprises at least one of an angle of view or resolution (e.g. camera properties indicate properties of the camera that is used to acquire the reference picture, or the virtual camera that is used to generate a synthetic reference picture. These properties include translation and rotation relative to a fixed coordinate system, i.e., the camera `pose`, intrinsic parameters describing how a 3-D point is projected into a 2-D image, lens distortions, color calibration information, illumination levels, etc.; paragraph 106).

Regarding Claim 50, Tian discloses the apparatus according to claim 43, wherein the apparatus further caused to encode the first image and second image using the inter-view prediction for the areas enabled for the inter-view prediction (e.g. DCVP, corresponds to using a frame from a different camera (view) at the same time to predict a current frame, instead of using a frame from a different time of the same (view) camera; paragraph 157).

Regarding Claim 51, Tian discloses the apparatus according to claim 50, wherein the first image is designated as a reference frame (e.g. fig. 21 shows reference frame 2102 and target frame 2101).

Regarding Claim 52, Tian discloses the apparatus according to claim 51, wherein the second image is designated as a dependent frame (e.g. fig. 21 shows reference frame 2102 and target frame 2101).

Regarding Claim 53, Tian discloses the apparatus according to claim 50, wherein the apparatus further caused to transmit the encoded first image and the second image over a network (e.g. the reason for this is that most conventional video encoding systems communicate encoding parameters to a decoder in a compressed bitstream; paragraph 125).

Regarding Claim 56, Tian discloses the apparatus according to claim 43, wherein the multi-camera device is caused to capture a three-dimensional image comprising a texture image and a depth map (e.g. paragraphs 70 and 232 indicates that the captured images can be a texture image or depth map image).

Regarding Claim 58, Tian discloses the apparatus according to claim 43, wherein the apparatus is further caused to enable the inter-view prediction for areas on both sides of the first image and the second image (e.g. DCVP, corresponds to using a frame from a different camera (view) at the same time to predict a current frame, instead of using a frame from a different time of the same (view) camera; paragraph 157).

Regarding Claim 59, claim 59 is rejected for the same reasons set forth in the rejection of claim 43.

Regarding Claim 60, claim 60 is rejected for the same reasons set forth in the rejection of claim 45.

Regarding Claim 61, claim 61 is rejected for the same reasons set forth in the rejection of claim 46.

Regarding Claim 62, claim 62 is rejected for the same reasons set forth in the rejection of claim 43.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 44, 47-48, 54-55, and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian; in view of Forutanpour et al. (U.S. Patent Publication No. 20170287107) hereinafter referred to as Forutanpour.

Regarding Claim 44, Tian fails to explicitly disclose the apparatus according to claim 43, wherein the multi-camera device is configured to capture a 360-degree view. 
However, Forutanpour teaches wherein the multi-camera device is configured to capture a 360-degree view (e.g. there is a new class of camera entering the marketplace where two fisheye lenses capture and record a 360 spherical environment and creates two fisheye video streams. As illustrated, computing device 10 is a video capture device that includes fisheye lens 12A and fisheye lens 12B located on opposite sides of computing device 10 to capture full 360-degree video content; paragraph 40).


Regarding Claim 47, Tian fails to explicitly disclose the apparatus according to claim 45, wherein the determined areas for the inter-view prediction for the first image and the second image are outside of the at least one area of overlap.
However, Forutanpour teaches herein the determined areas for the inter-view prediction for the first image and the second image are outside of the at least one area of overlap (e.g. a first portion of the image content will include 200 degrees of image content, and a second portion of the image content will include 200 degrees of image content. However, there will be approximately 20 degrees of overlapping image content in the first and second portions; paragraph 34). 
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Forutanpour, into the system of Tian, to provide a high performance, high quality combination of the two streams of video data generated by two cameras.

Regarding Claim 48, Tian fails to explicitly disclose the apparatus according to claim 43, wherein the determined area of the first image for inter-view prediction and the determined area of the second image for inter-view prediction are located on opposing sides of the first image and second images respectively. 
However, Forutanpour teaches wherein the determined area of the first image for inter-view prediction and the determined area of the second image for inter-view prediction are located on opposing sides of the first image and second images respectively (e.g. computing device 10 is a video capture device that includes fisheye lens 12A and fisheye lens 12B located on opposite sides of computing device 10 to capture full 360-degree video content; paragraph 40). 
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Forutanpour, into the system of Tian, to provide a high performance, high quality combination of the two streams of video data generated by two cameras.

Regarding Claim 54, Tian fails to explicitly disclose the apparatus according to claim 43, wherein the multi-camera device is caused to capture a two-dimensional 360-degree image. 
However, Forutanpour teaches wherein the multi-camera device is caused to capture a two-dimensional 360-degree image (e.g. see fig. 5). 
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Forutanpour, into the system of Tian, to provide a high performance, high quality combination of the two streams of video data generated by two cameras.

Regarding Claim 55, Tian fails to explicitly disclose the apparatus according to claim 43, wherein the multi-camera device is caused to capture a three-dimensional stereoscopic 360-degree image. 
However, Forutanpour teaches wherein the multi-camera device is caused to capture a three-dimensional stereoscopic 360-degree image (e.g. see fig. 6). 
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of 

Regarding Claim 57, Tian fails to explicitly disclose the apparatus according to claim 43, wherein the multi-camera device comprises two image capturing devices orientated 180 degrees from each other in at least a first plane, wherein each of the two image capturing devices has a field of view of more than 180 degrees in at least the first plane to create the area of overlap between the first image and the second image. 
However, Forutanpour teaches wherein the multi-camera device comprises two image capturing devices orientated 180 degrees from each other in at least a first plane, wherein each of the two image capturing devices has a field of view of more than 180 degrees in at least the first plane to create the area of overlap between the first image and the second image (e.g. each of the circular images includes more than half a sphere of image content (e.g., more than 180-degree of image content). Accordingly, the two portions of image content each represent more than 180-degree of image content. Therefore, there is overlapping image content of the sphere of image content in the two portions; paragraph 33). 
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Forutanpour, into the system of Tian, to provide a high performance, high quality combination of the two streams of video data generated by two cameras.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAFEMI OLUDAYO SOSANYA whose telephone number is (571)270-1069.  The examiner can normally be reached on M-F 9:00AM - 5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN BRUCKART can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OBAFEMI O SOSANYA/Primary Examiner, Art Unit 2423